DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 11/23/2021 for 16574061. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are not persuasive because the arguments do not apply to the newly cited Hanson reference being used in the current rejection.
Claim 11 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-10 and 12-20 remain rejected at least based on their dependence from independent claims 1 and 11.

Claim Objections
Claim 1 is objected to because of the following informalities.
Claim 1 recites “the display device to display he second arrangement” which appears to include a typo and has been interpreted as “the display device to display [[he]] --the-- second arrangement”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo et al. (US 20160342315 A1) in view of Hanson et al. (US 20160092091 A1).

As to claim 1, Jaramillo discloses a method comprising:
causing a display device to display a plurality of objects in a design layout [Figs. 5-6, para 0057-0059, display object sets within design application user interface];
receiving one or more first inputs that select at least a subset of objects from the plurality of objects in the design layout [Figs. 5-6, para 0030, 0043, 0058-0059, user input to object set from displayed object sets within user interface, note selecting an object set may also affect replicated object sets];
wherein within the design layout, the subset of objects is arranged in a first arrangement [Figs. 5-6, para 0058-0059, display replicated object sets in structured layout];
in response to receiving the one or more first inputs that select the subset of objects from the plurality of objects, determining that the first arrangement of the subset of objects satisfies criteria for the subset of objects to be treated as an organized collection [para 0032, 0049-0051, 0059, determine selected object sets as each affected by layout modification to form a replicated object set (read: organized collection)];
wherein each object of the subset of objects is included in one or more lists [Fig. 5, para 0042-0043, 0058, replicated object sets are arranged into multiple columns (read: one or more lists, note broadest reasonable interpretation of list includes any set of items)];
wherein the criteria include:
within each list of the one or more lists, overlap along a first axis of each object in each said list, and uniform spacing along the first axis between each object in each said list [Figs. 5, 7, para 0042-0043, 0058, 0060-0061, columns present repeated object sets along vertical axis and replicate (read: uniform) vertical spacing between repeated object sets in column]; and
when the one or more lists include a plurality of lists, uniform spacing along a second axis between lists of the plurality of lists [Figs. 5, 7, para 0042-0043, 0058, 0060-0061, layout includes multiple columns and replicates (read: uniform) horizontal spacing between columns along horizontal axis];
after determining that the first arrangement of the subset of objects satisfies the criteria, receiving one or more second inputs corresponding to a[n] … arrangement operation, wherein the … arrangement operation is … based on a resulting arrangement of the subset of objects… [Figs. 6-7, para 0059-0061, user input to manipulate (read: arrangement operation) selected repeatable object set affected by modifications (read: first arrangement) within user interface, where user input is replicated across modified object sets (read: resulting arrangement)];
in response to the one or more second inputs, performing the … arrangement operation on the organized collection to generate an intermediate arrangement for the subset of objects [Fig. 11, para 0040, 0059-0061, 0064, apply modification to object set in response to user input]
determining … the intermediate arrangement for the subset of objects … [Fig. 11, para 0040, 0059-0061, 0064, apply modification to object set to form replicated object sets];
in response to determining … the intermediate arrangement for the subset of objects … , automatically rearranging the subset of objects into a second arrangement that satisfies the criteria for the subset of objects to be treated as an organized collection [Figs. 5-6, para 0047-0049, 0059-0061, automatically modify replicated object sets when global modifications to replicated object sets are designated];
causing the display device to display he second arrangement of the subset of objects [para 0059-0061, display modified object sets].
However, Jaramillo does not specifically disclose a criteria-violating arrangement operation, wherein the criteria-violating arrangement operation is criteria violating based on a resulting arrangement of the subset of objects that violate the criteria for the subset of objects to be treated as an organized collection; the criteria-violating arrangement operation; and determining that the intermediate arrangement for the subset of objects violates the criteria for the subset of objects to be treated as an organized collection.
Hanson discloses:
a criteria-violating arrangement operation, wherein the criteria-violating arrangement operation is criteria violating based on a resulting arrangement of [a] subset of objects that violate [] criteria for [a] subset of objects to be treated as an organized collection [Fig. 4B, para 0083, 0091, 0095-0098, user input to adjust grid representation, where adjustment violates layout rule for grid objects (read: criteria for subset of objects) for object grid layout (read: organized collection) when device determines adjusted representation relative to other representations violates layout rule];
the criteria-violating arrangement operation [Fig. 4B, para 0095-0098, adjustment of grid representation that violates layout rule]; and
determining that [an] intermediate arrangement for the subset of objects violates the criteria for the subset of objects to be treated as an organized [Fig. 4B, para 0083, 0091, 0095-0098, determine grid with adjusted representation violates layout rule for grid page layout].
Jaramillo and Hanson are analogous art to the claimed invention being from a similar field of endeavor of design application user interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement operation as disclosed by Jaramillo with criteria-violating arrangement operation as disclosed by Hanson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jaramillo as described above to accommodate user customizations while maintaining the overall design intention of the arrangement specified by the page layout [Hanson, para 0048].

As to claim 2, Jaramillo discloses the method of claim 1, wherein the criteria further include:
the overlap along the first axis of each object in each said list including overlap along the first axis between a bounding box around each object in each said list [Figs. 3, 6, para 0052, 0057-0059, 0062, columns present repeated object sets including object containers along vertical axis]; and
the uniform spacing along the first axis between each object in each said list including uniform spacing along the first axis between bounding boxes of adjacent objects in each said list [Figs. 5, 7, para 0042-0043, 0058, 0060-0061, columns replicate (read: uniform) vertical spacing between repeated object sets including object containers].

As to claim 3, Jaramillo discloses the method of claim 1, wherein a list including a single object satisfies the criteria of the overlap along the first axis of each object in each said list and the uniform spacing along the first axis between each object in each said list [Fig. 4, para 0052-0053, 0057, selected object set designated as repeatable object set along vertical axis and includes vertical padding].

As to claim 4, Jaramillo discloses the method of claim 1, wherein the criteria further include each object of the subset of objects being included in a single list of the one or more lists [Figs. 5-6, para 0058-0059, 0061-0062, display object set among replicate object sets as included in a respective column of a plurality of columns].

As to claim 5, Jaramillo discloses the method of claim 1, wherein the criteria further include, when the one or more lists include the plurality of lists [Figs. 3, 6, para 0053, 0058-0062, display replicated object sets included in a plurality of columns], within each list:
overlap along the first axis of each object in each said list includes a center of each object in each said list being aligned along the first axis [Figs. 3, 6, para 0052, 0057-0059, 0062, columns present repeated object sets along vertical axis, note the broadest reasonable interpretation of center includes a point of origin and includes an object set having a position within the layout structure]; and
uniform spacing along the first axis between each object in each said list includes uniform spacing along the first axis between a bounding box of adjacent objects in each said list [Figs. 5, 7, para 0042-0043, 0058, 0060-0061, columns replicate (read: uniform) vertical spacing between repeated object sets including object containers].

As to claim 6, Jaramillo discloses the method of claim 5, wherein the criteria further include, when the one or more lists include the plurality of lists, the uniform spacing along the second axis between lists of the plurality of lists includes uniform spacing along the second axis between respective bounding boxes around adjacent lists of the plurality of lists [Figs. 5, 7, para 0042-0043, 0058, 0060-0061, layout includes multiple columns and replicates (read: uniform) horizontal spacing between columns along horizontal axis, where columns include object set containers].

As to claim 7
causing the display device to display a third arrangement of the subset of objects [para 0058-0059, display modified object sets];
in response to determining … the third arrangement of the subset of objects…, receiving input to generate a fourth arrangement of the subset of objects [para 0059-0061, receive input to modify object of modified object sets];
in response to receiving the input to generate the fourth arrangement, generating the fourth arrangement of the subset of objects that satisfies the criteria [Fig. 7, para 0059-0061, adjust spacing between other object sets within replicated object set when user moves spacing boundary between object sets]; and
causing the display device to display the fourth arrangement of the subset of objects [Fig. 7, para 0059-0061, display repeated object set with globally applied spacing modification].
However, Jaramillo does not specifically disclose determining that the third arrangement of the subset of objects violates the criteria for the subset of objects to be treated as an organized collection.
Hanson discloses in response to determining that [a] third arrangement of the subset of objects violates the criteria for the subset of objects to be treated as an organized collection, generate a fourth arrangement of the subset of objects [Fig. 4B, para 0097, 0099-0101, recursively perform adjustments with grid representations based on evaluating previous representation adjustments violate layout rule].
Jaramillo and Hanson are analogous art to the claimed invention being from a similar field of endeavor of design application user interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement as disclosed by Jaramillo with another arrangement when an arrangement violates criteria as disclosed by Hanson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jaramillo as described above to accommodate user customizations while maintaining the overall design intention of the arrangement specified by the page layout [Hanson, para 0048].

As to claim 8, Jaramillo discloses the method of claim 7, further comprising:
after determining that the fourth arrangement of the subset of objects satisfies the criteria [Fig. 7, para 0059-0061, adjust replicated spacing between other object sets, where replicated spacing forms a replicated object set], receiving one or more third inputs corresponding to a subsequent … arrangement operation, wherein the subsequent … arrangement operation is … based on a resulting subsequent arrangement of the subset of objects… [Fig. 7, para 0059-0061, receive continued user input to manipulate spacing boundary after designating object sets as replicated object sets affected by global modifications, where continued user input is replicated to form replicated object set];
in response to the one or more third inputs, performing the subsequent … arrangement operation on the organized collection to generate a subsequent intermediate arrangement for the subset of objects [Fig. 11, para 0059-0061, continue applying spacing modification to replicated object set in response to user input];
determining … the subsequent intermediate arrangement for the subset of objects … [Fig. 11, para 0059-0061, 0064, modify replicated object set based on continued user input];
in response to determining … the subsequent intermediate arrangement …, automatically rearranging the subset of objects into a fifth arrangement that satisfies the criteria for the subset of objects to be treated as an organized collection [Fig. 7, para 0059-0061, automatically adjust spacing across replicated object sets when global modifications to replicated object sets are designated].
However, Jaramillo does not specifically disclose a subsequent criteria-violating arrangement operation, wherein the subsequent criteria-violating arrangement operation is criteria violating based on a resulting subsequent arrangement of the subset of objects that violate the criteria for the subset of objects to be treated as an organized collection; the subsequent criteria-violating arrangement; and determining that the subsequent intermediate arrangement for the subset of objects violates the criteria for the subset of objects to be treated as an organized collection.

a subsequent criteria-violating arrangement operation, wherein the subsequent criteria-violating arrangement operation is criteria violating based on a resulting subsequent arrangement of the subset of objects that violate the criteria for the subset of objects to be treated as an organized collection [para 0099-0100, adjust proximate grid representation, where adjustment violates layout rule for object grid layout of grid objects (read: organized collection) when device determines adjusted representation relative to other representations violates layout rule];
the subsequent criteria-violating arrangement [para 0099-0100, adjustment of proximate grid representation that violates layout rule]; and
determining that the subsequent intermediate arrangement for the subset of objects violates the criteria for the subset of objects to be treated as an organized collection [para 0099-0101, determine grid with adjusted proximate representation violates layout rule for grid page layout].
Jaramillo and Hanson are analogous art to the claimed invention being from a similar field of endeavor of design application user interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the subsequent arrangement operation as disclosed by Jaramillo with the subsequent criteria-violating arrangement as disclosed by Hanson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jaramillo as described above to accommodate user customizations while maintaining the overall design intention of the arrangement specified by the page layout [Hanson, para 0048].

As to claim 9, Jaramillo discloses the method of claim 1, further comprising, in response to determining that the first arrangement of the subset of objects satisfies the criteria [Figs. 6-7, para 0059-0060, display repeated object sets]:
causing the display device to display a first control and a second control [Fig. 7, para 0059-0060, display text object container and spacing boundary], wherein the first control is configured to receive input to select one or more objects for interaction within the organized collection [Fig. 7, para 0059-0060, user manipulates text object container to modify object text], and wherein the second control is configured to receive input to adjust at least one of spacing between objects within the organized collection [Fig. 7, para 0059-0061, user selects spacing boundary to manipulate spacing between object set rows] or to adjust spacing between lists within the organized collection;
allowing arrangement operations on the one or more objects selected via the first control and on spacing adjustments received via the second control [Fig. 7, para 0059-0061, text object container and spacing boundary modify object set text and spacing between layout structure object sets];
wherein the arrangement operation is an operation on the one or more objects selected via the first control or on spacing adjustments received via the second control [Fig. 7, para 0059-0061, user modifies text or spacing aspects of layout structure through text object container and spacing boundary];
wherein rearranging the subsets of the objects into the second arrangement comprises automatically adjusting spacing to maintain, within each list, uniform spacing along the first axis between each object in each said list, and to maintain, when the one or more lists include the plurality of lists, uniform spacing along the second axis between lists of the plurality of lists [Figs. 6-7, para 0059-0061, automatically replicate (read: uniform) spacing between object set rows in each column along the vertical axis and automatically replicate (read: uniform) spacing between each column of object sets along the horizontal axis].

As to claim 10, Jaramillo discloses the method of claim 1, wherein performing the arrangement operation on the organized collection includes:
marking multiple objects of the subset of objects [para 0059, highlight affected object sets]; and
one or more of [Fig. 11, para 0059, 0064, apply modification globally to affected object sets, where modification manipulates object set size, note strikethrough indicates non-selected alternative].

As to claim 11, Jaramillo and Hanson, combined at least for the reasons above, Jaramillo discloses one or more non-transitory computer-readable storage medium storing instructions that, when executed by one or causing one or more processors, cause the one or more processors to perform functions [Fig. 13, para 0068-0070, memory stores instructions executed by processors] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 12-20, Jaramillo discloses the one or more non-transitory computer-readable storage medium of claim 11 comprising limitations substantially similar to those recited in claims 2-10, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chao (“Exploring repeat grid in Adobe XD”) generally teaches automatically replicating field parameters across a repeatable object set.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LINDA HUYNH/Examiner, Art Unit 2145